Order affirmed, with $10 costs and disbursements. Memorandum: We find the petition to be legally sufficient. It is recognized that the present Condemnation Law could be more effectively and intelligently implemented if it contained a specific method for the valuation of improvements, additions and betterments made subsequent to the time of filing a petition to condemn all of the property of a stated utility (cf. New Jersey Statutes Annotated, tit. 20, § 1-34; Iowa Electric Light & Power Co. v. Fairmont, 243 Minn. 176). The absence of such express statutory authority, however, does not, in our opinion, vitiate the proceeding. Whether or not any award made to defendant provides adequate and full compensation depends upon many factors and, if presented, must be subsequently determined. All concur. (Appeal from an order of Monroe Special Term, denying defendants’ motion to dismiss the amended petition in a proceeding to condemn the entire plant and property of defendant Water Service Corporation within the County of Monroe.) Present — McCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.